DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 6, 8, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (2019/0306768).
Regarding claim 6.  Kim teaches a method for processing cell handover, applicable applied to a base station side (0008 – UE sends handover request to serving eNB) and comprising:
receiving a handover request sent by user equipment, the handover request comprising a target cell identifier (0008 – UE sends handover request to serving eNB.  The HO message includes at least one of information about the ID of the at least one candidate eNB, signal quality information indicative of the signal quality value measured with respect to the at least one candidate eNB, and trajectory information related to the route of the UE, figure 5, 0251 – step 2 wherein UE sends measurement report (e.g., HO request) to the source eNB), figure 8, 0389, 0393 wherein UE configures a candidate set including candidate eNB(s) and sends a HO request to the source eNB wherein the HO request includes candidate set eNBs, measured signal qualities, and/or trajectory information, 0399, 0401, 0403 - the source eNB receives the HO request (or message) from the UE and selects a target eNB for HO and the serving eNB sends the HO request of the UE to the target eNB);
determining a target base station according to the target cell identifier (0008 – UE sends handover request to serving eNB.  The HO message includes at least one of information about the ID of the at least one candidate eNB, signal quality information indicative of the signal quality value measured with respect to the at least one candidate eNB, and trajectory information related to the route of the UE, figure 5, 0251 – step 2 wherein UE sends measurement report (e.g., HO request) to the source eNB), figure 5, 0252 – step 3 the source eNB makes decision based on MEASUREMENT REPORT  and RRM information to HO the UE, figure 5, 0253 – step 4 the source eNB issues a HO Request to the target eNB, figure 8, 0389, 0393 wherein UE configures a candidate set including candidate eNB(s) and sends a HO request to the source eNB wherein the HO request includes candidate set eNBs, measured signal qualities, and/or trajectory information, 0399, 0401, 0403 - the source eNB receives the HO request (or message) from the UE and selects a target eNB for HO and the serving eNB sends the HO request of the UE to the target eNB); and
sending the handover request to the target base station (0008 – UE sends handover request to serving eNB.  The HO message includes at least one of information about the ID of the at least one candidate eNB, signal quality information indicative of the signal quality value measured with respect to the at least one candidate eNB, and trajectory information related to the route of the UE, figure 5, 0251 – step 2 wherein UE sends measurement report (e.g., HO request) to the source eNB), figure 5, 0252 – step 3 the source eNB makes decision based on MEASUREMENT REPORT  and RRM information to HO the UE, figure 5, 0253 – step 4 the source eNB issues a HO Request to the target eNB, figure 8, 0389, 0393 wherein UE configures a candidate set including candidate eNB(s) and sends a HO request to the source eNB wherein the HO request includes candidate set eNBs, measured signal qualities, and/or trajectory information, 0399, 0401, 0403 - the source eNB receives the HO request (or message) from the UE and selects a target eNB for HO and the serving eNB sends the HO request of the UE to the target eNB, figure 8, 0403 – step S803 thereafter the serving eNB sends the HO request of the UE to the target eNB).
Regarding claims 8 and 16.  Kim teaches wherein the handover request further comprises a the determining the target base station according to the target cell identifier (0008 – UE sends handover request to serving eNB.  The HO message includes at least one of information about the ID of the at least one candidate eNB, signal quality information indicative of the signal quality value measured with respect to the at least one candidate eNB, and trajectory information related to the route of the UE) comprises:
determining the target base station according to the target cell identifier and the measurement report (0008 – UE sends handover request to serving eNB.  The HO message includes at least one of information about the ID of the at least one candidate eNB, signal quality information indicative of the signal quality value measured with respect to the at least one candidate eNB, and trajectory information related to the route of the UE, figure 8, 0389, 0393 wherein UE configures a candidate set including candidate eNB(s) and sends a HO request to the source eNB wherein the HO request includes candidate set eNBs, measured signal qualities, and/or trajectory information, 0399, 0401, 0403 - the source eNB receives the HO request (or message) from the UE and selects a target eNB for HO and the serving eNB sends the HO request of the UE to the target eNB)).
Regarding claim 14.  Kim teaches device for processing cell handover, applicable applied to a base station and comprising a processor, and memory configured to store processor-executable instructions, wherein the processor is configured to execute the instructions to implement operations of the method of claim 6 (figure 14, eNB has processor, memory, and RF unit)
Regarding claim 20.  Kim teaches non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a processor, implement the method of claim 6 (figure 14, eNB has processor, memory, RF unit to implement the method of claim 6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2019/0306768) in view of Petersen et al (2017/0041841).
Regarding claim 7.  Kim does not teach wherein the handover request further comprises a handover time, and the sending the handover request to the target base station comprises:
sending the handover request to the target base station before the handover time is reached: 
and the method further comprises:
executing a handover preparation process with the target base station before the handover time is reached; and
sending a handover command to the user equipment according to the handover time.
	Pedersen teaches wherein the HO request includes HO time (0023, 0034).  The UE sends measurement report (e.g., HO request) to serving eNB (figure 3, 0079) and the source sends HO request to target eNB wherein the request includes HO time when HO will be performed (0080) and target eNB confirms the HO to the source eNB (0081) and sending HO command to UE (0082-0083) thereby reducing HO overhead and decreases HO interruption time.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to include HO time in the HO request as taught by Pedersen thereby reducing HO interruptions.
Regarding claim 15.  Kim does not teach wherein the handover request further comprises a handover time;
wherein the processor is further configured to execute the instructions to send the handover request to the target base station before the handover time is reached; and execute a handover preparation process with the target base station before the handover time is reached; and send a handover command to the user equipment according to the handover time.
Pedersen teaches wherein the HO request includes HO time (0023, 0034).  The UE sends measurement report (e.g., HO request) to serving eNB (figure 3, 0079) and the source sends HO request to target eNB wherein the request includes HO time when HO will be performed (0080) and target eNB confirms the HO to the source eNB (0081) and sending HO command to UE (0082-0083) thereby reducing HO overhead and decreases HO interruption time.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to include HO time in the HO request as taught by Pedersen thereby reducing HO interruptions.


3.	Claims 1-3, 5, 9-11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2019/0306768) in view of Kilpatrick, II et al (2015/0038143).
Regarding claims 1 and 9.  Kim teaches a method and a device for processing cell handover, applicable applied to user equipment and comprising: a processor, memory configured to store processor-executable instructions (0008 – wherein UE comprises processor, memory and instructions to transmit a HO request to the serving BS), wherein the processor is configured to execute the instructions to:
obtain a current movement trajectory (0008 – wherein UE comprises processor, memory and instructions to transmit a HO request to the serving BS wherein the HO request includes at least one of information about the ID of that at least one candidate eNB, signal quality relating to at least one candidate eNB, and trajectory information related to the route of the UE, figure 5, 0251 – step 2 wherein UE sends measurement report (e.g., HO request) to the source eNB), figure 8, 0389, 0393 wherein UE configures a candidate set including candidate eNB(s) and sends a HO request to the source eNB wherein the HO request includes candidate set eNBs, measured signal qualities, and/or trajectory information);
match the current movement trajectory with historical movement trajectories to obtain matching degrees;
determine a target cell according to the historical movement trajectory of the matching degree greater than a preset matching threshold, and correspondences between historical movement trajectories and cells; and
send a handover request to a source base station, the handover request comprising a target cell identifier of the determined target cell (0008 – wherein UE comprises processor, memory and instructions to transmit a HO request to the serving BS wherein the HO request includes at least one of information about the ID of that at least one candidate eNB, signal quality relating to at least one candidate eNB, and trajectory information related to the route of the UE, figure 5, 0251 – step 2 wherein UE sends measurement report (e.g., HO request) to the source eNB), figure 8, 0389, 0393-0394 wherein UE configures a candidate set including candidate eNB(s) and sends a HO request to the source eNB wherein the HO request includes candidate set eNBs, measured signal qualities, and/or trajectory information.  0399, 0401, 0403 - the source eNB receives the HO request (or message) from the UE and selects a target eNB for HO and the serving eNB sends the HO request of the UE to the target eNB).
Kim does not teach match the current movement trajectory with historical movement trajectories to obtain matching degrees;
determine a target cell according to the historical movement trajectory of the matching degree greater than a preset matching threshold, and correspondences between historical movement trajectories and cells.
	Kilpatrick teaches comparing current mobility patterns if the UE with historical mobility patterns to obtain a high degree of confidence of which of the base stations may be suitable candidates for early or late release of resources (0051 – historical information associated with the mobility patterns of the UE, 0058 – provide a high degree of confidence of which eNBs may be candidates for HO, 0062 – the mobility patterns of UE may predicted with a high degree of confidence (e.g., >75%, >85%, >95%), 0064-0065 – the predictive algorithm may identify with a high degree of confidence (e.g., >90%) that the UE is moving along a known path and the next cell along the path 205-a to the work location 310 is cell 2, 0080 – historical information associated with the mobility patterns of the UE to determine a degree of confidence, 0084 – UE may compare the historical information with one or more RSSI measurements to determine location and identify the second eNB as a HO candidate, 0089, 0103 – UE compares historical information with current mobility patterns to determine candidate eNBs, 0105 – determine if UE is following a similar path, figure 12, 0117 – UE compares historical information associated with mobility patterns of the UE to determine target cell for HO, figure 13, 0119 - UE compares historical information associated with mobility patterns of the UE to determine target cell for HO, 0120 – as the UE moves closer to the target cell, the UE determines that the target cell is a candidate for a late release based on historical information compared/associated with UE mobility patterns) and the UE sends a message to the source eNB (0036-0037, 0048-0049, 0065 – measurement report (e.g., HO request)) thereby reducing overhead signaling as well as conserving time frequency resources at the serving eNB (0049).  Kilpatrick teaches the predictive algorithm application may reside on the UE (0064).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to compare/associated the current mobility of the UE with historical information and predicted with a high degree of confidence which candidate eNB it should handover as taught by Kilpatrick and notify the source eNB so that the source eNB may retain resources assigned to the UE for a longer period of time to allow the UE to move closer to the target eNB (0037), reduce overhead signaling as well as conserving time frequency resources at the serving eNB (0049).
Regarding claims 2 and 10.  Kim does not teach:
obtaining a current time; and
determining a historical time associated with the current time,
wherein the matching the current movement trajectory with the historical movement trajectories comprises:
matching the current movement trajectory with the historical movement trajectory corresponding to the historical time.
Kilpatrick taches the historical information may include information indicative of time event, location event, etc. (0011, 0016).  The UEs typically have predictable behavior, often doing the same things or going to the same places at about the same time each day and it may be possible to predict with a high degree of confidence which cells are used by the UE at particular times when going to work, when returning home at the end of the day or when taking a lunch break (0046-0048).  Historical information indicating UE handovers to a particular eNB at certain times, days, and for certain conditions (0050).  UE historical information associated with UE mobility patterns (0051).  Comparing UE mobility pattern to historical patterns to provide a high degree of confidence of which eNBs may be candidates (0058-0059, 0094).
Kilpatrick teaches comparing current mobility patterns if the UE with historical mobility patterns to obtain a high degree of confidence of which of the base stations may be suitable candidates for early or late release of resources (0051 – historical information associated with the mobility patterns of the UE, 0058 – provide a high degree of confidence of which eNBs may be candidates for HO, 0062 – the mobility patterns of UE may predicted with a high degree of confidence (e.g., >75%, >85%, >95%), 0064-0065 – the predictive algorithm may identify with a high degree of confidence (e.g., >90%) that the UE is moving along a known path and the next cell along the path 205-a to the work location 310 is cell 2, 0080 – historical information associated with the mobility patterns of the UE to determine a degree of confidence, 0084 – UE may compare the historical information with one or more mobility patterns to determine location and identify the second eNB as a HO candidate, 0089, 0103 – UE compares historical information with current mobility patterns to determine candidate eNBs, 0105 – determine if UE is following a similar path, figure 12, 0117 – UE compares historical information associated with mobility patterns of the UE to determine target cell for HO, figure 13, 0119 - UE compares historical information associated with mobility patterns of the UE to determine target cell for HO, 0120 – as the UE moves closer to the target cell, the UE determines that the target cell is a candidate for a late release based on historical information compared/associated with UE mobility patterns) and the UE sends a message to the source eNB (0036-0037, 0048-0049, 0065 – measurement report (e.g., HO request)) thereby reducing overhead signaling as well as conserving time frequency resources at the serving eNB (0049).  Kilpatrick teaches the predictive algorithm application may reside on the UE (0064).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to compare/associated the current mobility (e.g., GPS information and/or current day and/or current time) of the UE with historical information and predicted with a high degree of confidence which candidate eNB it should handover as taught by Kilpatrick and notify the source eNB so that the source eNB may retain resources assigned to the UE for a longer period of time to allow the UE to move closer to the target eNB (0037), reduce overhead signaling as well as conserving time frequency resources at the serving eNB (0049).
Regarding claims 3 and 11. Kim does not teach 
obtaining a current movement speed,
wherein the determining a target cell according to the historical movement trajectory of the matching degree greater than a preset matching threshold, and correspondences between historical movement trajectories and cells comprises:
determining the target cell according to the historical movement trajectory of the matching degree greater than the preset matching threshold, the current movement speed, and correspondences among historical movement trajectories, movement speeds and cells.
	Kilpatrick teaches using speed of movement (0047 – location events may include arriving at a location, leaving a location, a speed of movement, an amount of time spent at a location, and the like, 0059 – determine UE speed, 0064 – location, time, speed, etc.).
Kilpatrick teaches comparing current mobility patterns if the UE with historical mobility patterns to obtain a high degree of confidence of which of the base stations may be suitable candidates for early or late release of resources (0051 – historical information associated with the mobility patterns of the UE, 0058 – provide a high degree of confidence of which eNBs may be candidates for HO, 0062 – the mobility patterns of UE may predicted with a high degree of confidence (e.g., >75%, >85%, >95%), 0064-0065 – the predictive algorithm may identify with a high degree of confidence (e.g., >90%) that the UE is moving along a known path and the next cell along the path 205-a to the work location 310 is cell 2, 0080 – historical information associated with the mobility patterns of the UE to determine a degree of confidence, 0084 – UE may compare the historical information with one or more RSSI measurements to determine location and identify the second eNB as a HO candidate, 0089, 0103 – UE compares historical information with current mobility patterns to determine candidate eNBs, 0105 – determine if UE is following a similar path, figure 12, 0117 – UE compares historical information associated with mobility patterns of the UE to determine target cell for HO, figure 13, 0119 - UE compares historical information associated with mobility patterns of the UE to determine target cell for HO, 0120 – as the UE moves closer to the target cell, the UE determines that the target cell is a candidate for a late release based on historical information compared/associated with UE mobility patterns) and the UE sends a message to the source eNB (0036-0037, 0048-0049, 0065 – measurement report (e.g., HO request)) thereby reducing overhead signaling as well as conserving time frequency resources at the serving eNB (0049).  Kilpatrick teaches the predictive algorithm application may reside on the UE (0064).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to compare/associated the current mobility (e.g., speed) of the UE with historical information and predicted with a high degree of confidence which candidate eNB it should handover as taught by Kilpatrick and notify the source eNB so that the source eNB may retain resources assigned to the UE for a longer period of time to allow the UE to move closer to the target eNB (0037), reduce overhead signaling as well as conserving time frequency resources at the serving eNB (0049).
Regarding claims 5 and 13.  Kim teaches wherein the handover request further comprises a measurement report (figure 5 at step 2 – measurement report, figure 8, step S801 wherein handover request includes candidate eNBs, measured signal qualities and/or trajectory information).
Regarding claim 19.  Kim teaches a non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a processor, implement the method claim 1 (figure 14 wherein eNB comprises processor, memory, RF unit, 0553 – computer readable recording media).
Kilpatrick teaches computer readable storage medium (figure 8, 0088 – UE has processor configured to execute computer-readable program codes stored in memory 815, figure 9,  0097 - eNB has processor configured to execute computer-readable program codes stored in memory 915).
4.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kilpatrick further in view of Kowshik et al (2014/0323130).
Regarding claims 4 and 12.  Kim in view of Kilpatrick do not teach determining a handover time according to the current movement speed and the determined target cell,
wherein the handover request further comprises the determined handover time.
	Kowshik teaches UE provides recently visited GPS values and time stamps to source eNB (0019) to predict target eNBs (0019-0020).  Kowshik teaches determine HO time based on UE trajectory history (figure 3, item 106) and visible eNBs (figure 3, item 110).  Additionally, based on the computed HO points as well as input relating to trajectory velocity and most likely GPS values of the trajectory, step 306 includes determining whether a HO point is close enough in proximity to the UE.  If yes, then calculate time to reach the handoff point (e.g. determine handover time) (0022, 0042).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim in view of Kilpatrick to consider UE speed and visible eNBs as taught by Kowshik in order to determine if a handoff point is close enough, and if yes, then calculate time to reach the handoff point thereby enabling the network to quickly orchestrate the handoff at the noted time and after HO, the network can deduce the next HO point on this trajectory.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2018/0049078) Yang et al teaches UE may identify high speed condition and adjust measurement reporting procedure.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646